DETAILED ACTION
Response to Amendment
Amendments to the claims, filed on 1/22/2021, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 1/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application Numbers 16/222,181, 16/222,251, and 16/222, 257 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 148-154, 156, 158-164, 166, 168, 170-173, 176, and 203-208 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 148, the closest prior art of record, Belt et al (US 2014/0322494 A1) in view of Ruan et al (US 2016/0017148 Al), would have failed to suggest or otherwise render obvious to one of ordinary skill in the art at the time of invention a roofing shingle with the unique features, composition, and structure of instant claim 148. Specifically, but not necessarily limited to, a roofing shingle comprising a polymer and secondary additive modified asphalt coating on the substrate; 
Regarding claims 149-154, 156, 158-160, and 203-204, these claims directly or indirectly depend upon claim 148.
Regarding claim 161, the closest prior art of record, Belt et al (US 2014/0322494 A1) in view of Ruan et al (US 2016/0017148 Al), would have failed to suggest or otherwise render obvious to one of ordinary skill in the art at the time of invention a roofing shingle with the unique features, composition, and structure of instant claim 161. Specifically, but not necessarily limited to, a roofing shingle comprising a polymer and secondary additive modified asphalt coating on the substrate; 
Regarding claims 162-164, 166, 168, and 205-206, these claims directly or indirectly depend upon claim 161.
Regarding claim 170, the closest prior art of record, Belt et al (US 2014/0322494 A1) in view of Ruan et al (US 2016/0017148 Al), would have failed to suggest or otherwise render obvious to one of ordinary skill in the art at the time of invention a roofing shingle with the unique features, composition, and structure of instant claim 161. Specifically, but not necessarily limited to, a roofing shingle comprising a polymer and secondary additive modified asphalt coating on the substrate; wherein the polymer and secondary additive modified asphalt coating comprises: 62 wt.% to 80 wt.% of a filler based on the total weight of the polymer-modified asphalt 
Regarding claims 171-173, 176, and 207-208, these claims directly or indirectly depend upon claim 170.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783